IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA
LEWIS CAROLL STUDEMIRE,
                                           NOT FINAL UNTIL TIME EXPIRES TO
      Appellant,                           FILE MOTION FOR REHEARING AND
                                           DISPOSITION THEREOF IF FILED
v.
                                           CASE NO. 1D14-1455
STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed April 1, 2015.

An appeal from the Circuit Court for Duval County.
Mark Hulsey, III, Judge.

Nancy A. Daniels, Public Defender, and Courtenay H. Miller, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Virginia Harris, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, WETHERELL, and SWANSON, JJ., CONCUR.